Exhibit 10.62

 

03/26/2004

 

LEASE AGREEMENT

 

THIS LEASE is executed this 26th day of March , 2004, by and between DUKE REALTY
LIMITED PARTNERSHIP, an Indiana limited partnership doing business in North
Carolina as Duke Realty of Indiana Limited Partnership (“Landlord”), and CHARLES
& COLVARD, LTD., a North Carolina corporation (“Tenant”).

 

WITNESSETH:

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01. Basic Lease Provisions and Definitions.

 

(a) Leased Premises (shown outlined in Exhibit A hereto): Suite A of the
building (the “Building”) located at 300 Perimeter Park Drive, Morrisville,
North Carolina 27560, within Perimeter Park (the “Park”).

 

(b) Rentable Area: approximately 16,517 rentable square feet.

 

(c) Tenant’s Proportionate Share: 29.67%.

 

(d) Minimum Annual Rent:

   07/01/2004 – 06/30/2005    $ 113,554.38 (1)      07/01/2005 – 06/30/2006    $
23,278.65 (2)      07/01/2006 – 06/30/2007    $ 143,227.20        07/01/2007 –
06/30/2008    $ 146,807.88        07/01/2008 – 06/30/2009    $ 150,478.08       
07/01/2009 – 06/30/2010    $ 154,239.96        07/01/2010 – 06/30/2011    $
158,096.05  

--------------------------------------------------------------------------------

(1) represents ten (10) Monthly Rental Installments

(2) represents two (2) Monthly Rental Installments

 

(e) Monthly Rental Installments:

   07/01/2004 – 08/31/2004    $ 0.00      09/01/2004 – 06/30/2005    $ 11,355.44
     07/01/2005 – 04/30/2006    $ 0.00      05/01/2006 – 06/30/2006    $
11,639.32      07/01/2006 – 06/30/2007    $ 11,935.60      07/01/2007 –
06/30/2008    $ 12,233.99      07/01/2008 – 06/30/2009    $ 12,539.84     
07/01/2009 – 06/30/2010    $ 12,853.33      07/01/2010 – 06/30/2011    $
13,174.67

 

(f) Intentionally Omitted

 

(g) Target Commencement Date: 07/01/2004.

 

(h) Lease Term: Seven (7) years.

 

(i) Security Deposit: $11,355.44.

 

(j) Broker(s): Advantis GVA representing Tenant.

 

(k) Permitted Use: cutting, storage, and sales of silicon carbide products, and
office and administrative uses reasonably ancillary thereto.

 

(l) Address for notices and payments are as follows:

 

Landlord:                Duke Realty Limited Partnership      c/o Duke Realty
Corporation      Attn.: Raleigh Market – Senior Property Manager      1800
Perimeter Park Drive, Suite 200      Morrisville, North Carolina 27560



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

With a copy to:

   Duke Realty Limited Partnership      c/o Duke Realty Corporation      Attn.:
Elizabeth C. Belden, Vice President/Corporate Counsel      3950 Shackleford
Road, Suite 300      Duluth, Georgia 30096

With Rental Payments to:

   Duke Realty Limited Partnership      75 Remittance Drive, Suite 3205     
Chicago, IL 60675-3205

Tenant:

   Charles & Colvard, Ltd.      300 Perimeter Park Drive, Suite A     
Morrisville, North Carolina 27560

 

(m) Guarantor(s): None.

 

EXHIBITS

 

Exhibit A -    Leased Premises

 

Exhibit B -    Tenant Improvements

 

Exhibit B-1 - Scope of Work

 

Exhibit C -    Letter of Understanding

 

Exhibit D -    Rules and Regulations

 

Section 1.02. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, under the terms and conditions
herein, together with a non-exclusive right, in common with others, to use the
following (collectively, the “Common Areas”): the areas of the Building and the
underlying land and improvements thereto that are designed for use in common by
all tenants of the Building and their respective employees, agents, customers,
invitees and others.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01. Term. The Lease Term shall commence as of the date (the
“Commencement Date”) that Substantial Completion (as defined in Exhibit B
hereto) of the Tenant Improvements (as defined in Section 2.02 below) occurs.

 

Section 2.02. Construction of Tenant Improvements. Landlord shall construct and
install all leasehold improvements to the Leased Premises (collectively, the
“Tenant Improvements”) in accordance with Exhibit B attached hereto and made a
part hereof.

 

Section 2.03. Surrender of the Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall immediately surrender the Leased
Premises to Landlord in broom-clean condition and in good condition and repair,
normal wear and tear and casualty excepted. Tenant shall also remove its
personal property, trade fixtures and any of Tenant’s alterations designated by
Landlord (including wiring and cabling), promptly repair any damage caused by
such removal, and restore the Leased Premises to the condition existing upon the
Commencement Date, reasonable wear and tear excepted. If Tenant fails to do so,
Landlord may restore the Leased Premises to such condition at Tenant’s expense,
Landlord may cause all of said property to be removed at Tenant’s expense, and
Tenant hereby agrees to pay all the costs and expenses thereby reasonably
incurred. All Tenant property which is not removed within ten (10) days
following Landlord’s written demand therefor shall be conclusively deemed to
have been abandoned by Tenant, and Landlord shall be entitled to dispose of such
property at Tenant’s cost without thereby incurring any liability to Tenant. The
provisions of this section shall survive the expiration or other termination of
this Lease.

 

Section 2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, unless Landlord and
Tenant otherwise agree in writing, Tenant shall become a tenant from month to
month at one hundred forty percent (140%) of the Monthly Rental Installment in
effect at the end of the Lease Term, and otherwise upon the terms, covenants and
conditions herein specified, so far as applicable. Acceptance by Landlord of
rent in such event shall not result in a renewal of this Lease, and Tenant shall
vacate and surrender the Leased Premises to Landlord upon Tenant being given
thirty (30) days’ prior written notice from Landlord to vacate whether or not
said notice is given on the rent paying date. This Section 2.04 shall in no way
constitute a consent by Landlord to any holding over by Tenant upon the
expiration or earlier termination of this Lease, nor limit Landlord’s remedies
in such event.

 

2



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

ARTICLE 3 - RENT

 

Section 3.01. Base Rent. Tenant shall pay to Landlord the Minimum Annual Rent in
the Monthly Rental Installments, in advance, without deduction or offset,
beginning on the Commencement Date and on or before the first day of each and
every calendar month thereafter during the Lease Term. The Monthly Rental
Installment for partial calendar months shall be prorated.

 

Section 3.02. Additional Rent.

 

(a) In addition to the Minimum Annual Rent Tenant shall pay to Landlord for each
calendar year during the Lease Term, as “Additional Rent,” Tenant’s
Proportionate Share of all costs and expenses incurred by Landlord during the
Lease Term for Real Estate Taxes and Operating Expenses for the Building and
Common Areas.

 

(b) “Operating Expenses” shall mean all of Landlord’s expenses for operation,
repair, replacement and maintenance to keep the Building and common areas in
good order, condition and repair (including all additional direct costs and
expenses of operation and maintenance of the Building which Landlord reasonably
determines it would have paid or incurred during such year if the Building had
been fully occupied), including, but not limited to, management or
administrative fees (not to exceed five percent (5%) of the gross rental revenue
of the Building); utilities; stormwater discharge fees; license, permit,
inspection and other fees; fees and assessments imposed by any covenants or
owners’ association; security services; insurance premiums and deductibles; and
maintenance, repair and replacement of the driveways, parking areas (including
snow removal), exterior lighting, landscaped areas, walkways, curbs, storm
conveyance systems, sewer lines, exterior walls, foundation, structural frame,
roof and gutters. The cost of any capital improvement shall be amortized over
the useful life of such improvement (as reasonably determined by Landlord in
accordance with generally accepted accounting principles), and only the
amortized portion shall be included in Operating Expenses.

 

(c) “Real Estate Taxes” shall include any form of real estate tax or assessment
or service payments in lieu thereof, and any license fee, commercial rental tax,
improvement bond or other similar charge or tax (other than inheritance,
personal income or estate taxes) imposed upon the Building or common areas (or
against Landlord’s business of leasing the Building) by any authority having the
power to so charge or tax, together with costs and expenses of contesting the
validity or amount of Real Estate Taxes which at Landlord’s option may be
calculated as if such contesting work had been performed on a contingent fee
basis (whether charged by Landlord’s counsel or representative; provided,
however, that said fees are reasonably comparable to the fees charged for
similar services by others not affiliated with Landlord, but in no event shall
fees exceed thirty-three percent (33%) of the good faith estimated tax savings).
Additionally, Tenant shall pay, prior to delinquency, all taxes assessed against
and levied upon trade fixtures, furnishings, equipment and all personal property
of Tenant contained in the Leased Premises.

 

(d) Notwithstanding anything to the contrary contained in this Section 3.02,
Operating Expenses shall not include the following:

 

(i) leasing commissions;

 

(ii) costs and expenses incurred by Landlord for which Landlord is actually
reimbursed by parties other than tenants of the Building, including, without
limitation, insurance proceeds;

 

(iii) the initial construction cost of the Building or any depreciation thereof;

 

(iv) any debt service or costs related to the sale or financing of the Building
or underlying land;

 

(v) the cost of improvements provided for any other tenant’s space;

 

(vi) any special services rendered to tenants (including Tenant) for which a
separate charge is made; and

 

(vii) penalties or late fees assessed against Landlord.

 

Section 3.03. Payment of Additional Rent. Landlord shall estimate the total
amount of Additional Rent to be paid by Tenant during each calendar year of the
Lease Term, pro-rated for any partial years. After the first two (two) months of
the Lease Term, Tenant shall pay to Landlord each

 

3



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

month, at the same time the Monthly Rental Installment is due, unless otherwise
agreed to, an amount equal to one-twelfth (1/12) of the estimated Additional
Rent for such year. Within a reasonable time after the end of each calendar
year, Landlord shall submit to Tenant a statement of the actual amount of such
Additional Rent and within thirty (30) days after receipt of such statement,
Tenant shall pay any deficiency between the actual amount owed and the estimates
paid during such calendar year. In the event of overpayment, Landlord shall
credit the amount of such overpayment toward the next installments of Minimum
Rent.

 

Section 3.04. Late Charges. Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to timely pay any payment required hereunder. Therefore, in
addition to the other remedies available to Landlord hereunder, if any payment
required to be paid by Tenant to Landlord hereunder is paid after the due date,
such unpaid amount shall bear interest from the due date thereof to the date of
payment at the prime rate (as reported in the Wall Street Journal) of interest
(“Prime Rate”) plus four percent (4%) per annum.

 

Section 3.05. Maximum Increase in Operating Expenses. Notwithstanding anything
in this Lease to the contrary, Tenant will be responsible for Tenant’s
Proportionate Share of Real Estate Taxes, insurance premiums, utilities,
exterior janitorial services, snow removal, landscaping and management or
administrative fees applicable to such expenses (“Uncontrollable Expenses”),
without regard to the level of increase in any or all of the above in any year
or other period of time. Tenant’s obligation to pay all other Building Operating
Expenses which are not Uncontrollable Expenses (herein “Controllable Expenses”)
shall be limited to a six percent (6%) per annum increase over the amount the
Controllable Expenses for the immediately preceding calendar year would have
been had the Controllable Expenses increased at the rate of six percent (6%) in
all previous calendar years beginning with the actual Controllable Expenses for
the year ending December 31, 2004.

 

Section 3.06. Right to Audit. Tenant will be entitled from time to time to audit
and verify the operations of the Building and the related books and records of
Landlord to assure that the Operating Expenses from time to time reported by
Landlord are in keeping with the provisions of this Article 3. As to any
calendar year, any undertaking by Tenant must be initiated within ninety (90)
days of receipt by Tenant of the statement of Additional Rent delivered by
Landlord pursuant to Section 3.03 above; and absent fraud or gross negligence on
Landlord’s part, the Operating Expenses as timely reported by Landlord for the
calendar year will be deemed controlling upon the expiration of Tenant’s audit
and verification rights for such calendar year. In the event of any errors, the
appropriate party will make a correcting payment in full to the other party
within thirty (30) days after the determination and communication to all parties
of the amount of such error. Notwithstanding the foregoing, Tenant shall be
prohibited from using any third party audit firm that is paid on a contingent
fee basis.

 

ARTICLE 4 - SECURITY DEPOSIT

 

Tenant, upon execution of this Lease, shall deposit with Landlord the Security
Deposit as security for the performance by Tenant of all of Tenant’s obligations
contained in this Lease. In the event of a default by Tenant Landlord may apply
all or any part of the Security Deposit to cure all or any part of such default;
and Tenant agrees to promptly, upon demand, deposit such additional sum with
Landlord as may be required to maintain the full amount of the Security Deposit.
All sums held by Landlord pursuant to this section shall be without interest. At
the end of the Lease Term, provided that there is then no uncured default,
Landlord shall return the Security Deposit to Tenant.

 

ARTICLE 5 - USE

 

Section 5.01. Use of Leased Premises. The Leased Premises are to be used by
Tenant solely for the Permitted Use and for no other purposes without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

 

Section 5.02. Covenants of Tenant Regarding Use. Tenant shall (i) use and
maintain the Leased Premises and conduct its business thereon in a safe,
careful, reputable and lawful manner, (ii) comply with all laws, rules,
regulations, orders, ordinances, directions and requirements of any governmental
authority or agency, now in force or which may hereafter be in force, including
without limitation those which shall impose upon Landlord or Tenant any duty
with respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions of the Landlord, including directions as to the
non-exclusive use of parking spaces, as well as the Building rules and
regulations that may be adopted by Landlord from time to time. Tenant shall not
do or permit anything to be done in or about the Leased Premises or common areas
which constitutes a nuisance or which interferes with the rights of other
tenants or injures or annoys them. Landlord shall not be responsible to Tenant
for the nonperformance

 

4



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

by any other tenant or occupant of the Building of its lease or of any rules and
regulations; provided, however, that Landlord shall uniformly enforce such
reasonable directions, rules and regulations. Tenant shall not overload the
floors of the Leased Premises. Landlord acknowledges that Tenant’s installation
of its safe (the specifications for which have been heretofore delivered to
Landlord) in the Leased Premises shall not overload the floor. All damage to the
floor structure or foundation of the Building due to improper positioning or
storage of items or materials shall be repaired by Landlord at the sole expense
of Tenant, who shall reimburse Landlord immediately therefor upon demand. Tenant
shall not use the Leased Premises, or allow the Leased Premises to be used, for
any purpose or in any manner which would invalidate any policy of insurance now
or hereafter carried on the Building or increase the rate of premiums payable on
any such insurance policy unless Tenant reimburses Landlord as Additional Rent
for any increase in premiums charged.

 

Section 5.03. Landlord’s Rights Regarding Use. In addition to the rights
specified elsewhere in this Lease, Landlord shall have the following rights
regarding the use of the Leased Premises or the common areas, each of which may
be exercised without notice or liability to Tenant, (a) Landlord may install
such signs, advertisements, notices or tenant identification information as it
shall deem necessary or proper (provided, however, that Landlord shall not
obscure Tenant’s approved signage); (b) Landlord shall have the right at any
time to control, change or otherwise alter the common areas as it shall deem
necessary or proper so long as such control, change or alteration does not (i)
materially and adversely affect Tenant’s use of the Leased Premises for the
Permitted Use, (ii) decrease the number of parking space allocated to Tenant
pursuant to Section 17.05 below, or (iii) obscure Tenant’s approved signage; and
(c) Landlord or Landlord’s agent, accompanied by a representative of Tenant
(provided one is made available to Landlord), shall be permitted to inspect or
examine the Leased Premises at any reasonable time upon at least twenty-four
(24) hours’ prior notice (except in an emergency when no notice shall be
required), and Landlord shall have the right to make any repairs to the Leased
Premises which are necessary for its preservation; provided, however, that any
repairs made by Landlord that are the responsibility of Tenant hereunder and
that Tenant has failed to make within the applicable cure period shall be at
Tenant’s expense, except as provided in Section 7.02 hereof. Landlord shall
incur no liability to Tenant for such entry, nor shall such entry constitute an
eviction of Tenant or a termination of this Lease, or entitle Tenant to any
abatement of rent therefor. Without limiting the foregoing, Landlord covenants
and agrees that in exercising any of its rights under this Section 5.03,
Landlord shall use reasonable efforts to minimize any interference with Tenant’s
use of the Leased Premises for the Permitted Use.

 

ARTICLE 6 - UTILITIES AND SERVICES

 

Tenant shall obtain in its own name and pay directly to the appropriate supplier
the cost of all utilities and services serving the Leased Premises, including
janitorial services. However, if any services or utilities are jointly metered
with other property, Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services (at rates that
would have been payable if such utilities and services had been directly billed
by the utilities or services providers to Tenant) and Tenant shall pay such
share to Landlord within fifteen (15) days after receipt of Landlord’s written
statement. Landlord shall not be liable in damages or otherwise for any failure
or interruption of any utility or other building service and no such failure or
interruption shall entitle Tenant to terminate this Lease or withhold sums due
hereunder. In the event of utility “deregulation”, Landlord may choose the
service provider. Notwithstanding the foregoing, to the extent that (a) such
interruption of service is caused by the negligence or willful misconduct of
Landlord or its employees and (b) such interruption of service renders the
Leased Premises or any portion of the Leased Premises untenantable for a period
of four (4) consecutive business days after Landlord receives written notice
from Tenant of such interruption of service, Minimum Annual Rent shall abate
with respect to the area which is affected for each such consecutive day after
said four (4) business day period that such area of the Leased Premises is so
rendered until such service is restored. The rent abatement shall equal the
Monthly Rental Installment due for the period of the interruption with respect
to the square footage affected. Provided, however, to the extent that such
interruption is caused or continues as a result of (i) Force Majeure (as defined
in Section 16.04 hereof), or (ii) the negligence or willful misconduct of
Tenant, its agents, employees, contractors, subtenants, invitees or assignees,
Tenant shall not be entitled to any abatement hereunder. The Leased Premises
shall be considered untenantable if Tenant does not use the Leased Premises or
portion thereof affected in the conduct of its normal business operations as a
result of said interruption of service to the Leased Premises. It is agreed and
understood that Tenant shall not use nor be entitled to use the Leased Premises
or portion thereof affected to conduct its normal business operations during any
day for which Landlord is obligated to abate rent hereunder. The abatement
herein provided shall be Tenant’s sole and exclusive remedy for interruption of
service. Landlord agrees to use its reasonable efforts to restore such utility
service as soon as possible.

 

5



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

ARTICLE 7 - MAINTENANCE AND REPAIRS

 

Section 7.01. Tenant’s Responsibility. During the Lease Term, Tenant shall, at
its own cost and expense, maintain the Leased Premises in good condition,
including interior janitorial services, regularly servicing and promptly making
all repairs and replacements thereto, including but not limited to the
electrical systems (including light bulb replacement), heating and air
conditioning systems (the “HVAC systems”), plate glass, floors, windows and
doors, and plumbing systems, and shall obtain a preventive maintenance contract
on the HVAC systems, and provide Landlord with a copy thereof. The preventive
maintenance contract shall meet or exceed Landlord’s standard maintenance
criteria, and shall provide for the inspection and maintenance of the heating,
ventilating and air conditioning system on not less than a semi-annual basis.

 

Section 7.02. Landlord’s Responsibility. During the Lease Term, Landlord shall
maintain in good condition and repair, and replace as necessary, the roof,
exterior walls, foundation and structural frame of the Building and the parking
and landscaped areas, the costs of which shall be included in Operating Expenses
to the extent provided in Section 3.02; provided, however, that to the extent
any of the foregoing items require repair because of the negligence, misuse, or
default of Tenant, its employees, agents, customers or invitees, Landlord shall
make such repairs solely at Tenant’s expense.

 

Section 7.03. Alterations. Tenant shall not permit alterations in or to the
Leased Premises unless and until the plans have been approved by Landlord in
writing (which approval shall not be unreasonably withheld, conditioned or
delayed); provided, however, that Tenant shall have the right to make
alterations to the Leased Premises without obtaining Landlord’s prior written
consent provided that (a) such alterations do not exceed Ten Thousand Dollars
($10,000.00) in cost in any one instance and Sixty Thousand Dollars ($60,000.00)
in cost in the aggregate during the Lease Term; (b) such alterations are
non-structural in nature; and (c) Tenant provides Landlord with prior written
notice of its intention to make such alterations stating in reasonable detail
the nature, extent and estimated cost of such alterations together with the
plans and specifications for the same. All alterations to the Leased Premises
shall become a part of the realty and the property of Landlord, and shall not be
removed by Tenant. Tenant shall ensure that all alterations shall be made in
accordance with all applicable laws, regulations and building codes, in a good
and workmanlike manner and of quality equal to or better than the original
construction of the Building. No person shall be entitled to any lien derived
through or under Tenant for any labor or material furnished to the Leased
Premises, and nothing in this Lease shall be construed to constitute a consent
by Landlord to the creation of any lien. If any lien is filed against the Leased
Premises for work claimed to have been done for or material claimed to have been
furnished to Tenant, Tenant shall cause such lien to be discharged of record
within thirty (30) days after filing. Tenant shall indemnify Landlord from all
costs, losses, expenses and attorneys’ fees in connection with any construction
or alteration and any related lien. Notwithstanding anything contained herein to
the contrary, Tenant shall have no obligation hereunder to remove any
alterations or improvements which have been made by Tenant with the express
written consent of Landlord, unless, at the time of granting such consent,
Landlord has expressly required the removal of such alterations or improvements.

 

ARTICLE 8 - INDEMNITY AND INSURANCE

 

Section 8.01. Release. All of Tenant’s trade fixtures, merchandise, inventory
and all other personal property in or about the Leased Premises, the Building or
the Common Areas, which is deemed to include the trade fixtures, merchandise,
inventory and personal property of others located in or about the Leased
Premises or Common Areas at the invitation, direction or acquiescence (express
or implied) of Tenant (all of which property shall be referred to herein,
collectively, as “Tenant’s Property”), shall be and remain at Tenant’s sole
risk. Landlord shall not be liable to Tenant or to any other person for, and
Tenant hereby releases Landlord from (a) any and all liability for theft or
damage to Tenant’s Property, and (b) any and all liability for any injury to
Tenant or its employees, agents, contractors, guests and invitees in or about
the Leased Premises, the Building or the Common Areas, except to the extent of
personal injury caused directly by the negligence or willful misconduct of
Landlord, its agents, employees or contractors. Nothing contained in this
Section 8.01 shall limit (or be deemed to limit) the waivers contained in
Section 8.06 below. In the event of any conflict between the provisions of
Section 8.06 below and this Section 8.01, the provisions of Section 8.06 shall
prevail. This Section 8.01 shall survive the expiration or earlier termination
of this Lease.

 

Section 8.02. Indemnification by Tenant. Tenant shall protect, defend, indemnify
and hold Landlord, its agents, employees and contractors harmless from and
against any and all claims, damages, demands, penalties, costs, liabilities,
losses, and expenses (including reasonable attorneys’ fees and expenses at the
trial and appellate levels) to the extent (a) arising out of or relating to any
act, omission, negligence, or willful misconduct of Tenant or Tenant’s agents,
employees, contractors, customers or invitees in or about the Leased Premises,
the Building or the Common Areas, (b) arising out of or relating

 

6



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

to any of Tenant’s Property, or (c) arising out of any other act or occurrence
within the Leased Premises, in all such cases except to the extent of personal
injury (but not property loss or damage) caused directly by the negligence or
willful misconduct of Landlord, its agents, employees or contractors. Nothing
contained in this Section 8.02 shall limit (or be deemed to limit) the waivers
contained in Section 8.06 below. In the event of any conflict between the
provisions of Section 8.06 below and this Section 8.02, the provisions of
Section 8.06 shall prevail. This Section 8.02 shall survive the expiration or
earlier termination of this Lease.

 

Section 8.03. Indemnification by Landlord. Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors harmless from
and against any and all claims, damages, demands, penalties, costs, liabilities,
losses and expenses (including reasonable attorneys’ fees and expenses at the
trial and appellate levels) to the extent arising out of or relating to any act,
omission, negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors. Nothing contained in this Section 8.03 shall limit (or
be deemed to limit) the waivers contained in Section 8.06 below. In the event of
any conflict between the provisions of Section 8.06 below and this Section 8.03,
the provisions of Section 8.06 shall prevail. This Section 8.03 shall survive
the expiration or earlier termination of this Lease.

 

Section 8.04. Tenant’s Insurance.

 

(a) During the Lease Term (and any period of early entry or occupancy or holding
over by Tenant, if applicable), Tenant shall maintain the following types of
insurance, in the amounts specified below:

 

(i) Liability Insurance. Commercial General Liability Insurance (which insurance
shall not exclude blanket contractual liability, broad form property damage,
personal injury, or fire damage coverage) covering the Leased Premises and
Tenant’s use thereof against claims for bodily injury or death and property
damage, which insurance shall provide coverage on an occurrence basis with a
combined single limit of not less than $3,000,000 per occurrence, and with
general aggregate limits of not less than $10,000,000 for each policy year,
which limits may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.

 

(ii) Casualty Insurance. Special Form Insurance (which insurance shall not
exclude flood or earthquake) in the amount of the full replacement cost of
Tenant’s Property and betterments (including alterations or additions performed
by Tenant pursuant hereto, but excluding those improvements, if any, made
pursuant to Section 2.02 above), which insurance shall include an agreed amount
endorsement waiving coinsurance limitations.

 

(iii) Worker’s Compensation Insurance. Worker’s Compensation insurance in
amounts required by applicable law.

 

(iv) Business Interruption Insurance. Business Interruption Insurance covering
rental income of one (1) year.

 

(b) All insurance required by Tenant hereunder shall (i) be issued by one or
more insurance companies reasonably acceptable to Landlord, licensed to do
business in the State in which the Leased Premises is located and having an AM
Best’s rating of A IX or better, and (ii) provide that said insurance shall not
be (A) changed in any way that would make such insurance not in compliance with
this Section 8.04, (B) canceled, or (C) permitted to lapse, in each case on less
than thirty (30) days’ prior written notice to Landlord. In addition, Tenant’s
insurance shall protect Tenant and Landlord as their interests may appear,
naming Landlord, Landlord’s managing agent, and any mortgagee requested by
Landlord, as additional insureds under its commercial general liability
policies. On or before the Commencement Date (or the date of any earlier entry
or occupancy by Tenant), and thereafter, within thirty (30) days prior to the
expiration of each such policy, Tenant shall furnish Landlord with certificates
of insurance in the form of ACORD 27, evidencing all required coverages,
together with a copy of the endorsements to Tenant’s commercial general
liability policies naming the appropriate additional insureds. If Tenant fails
to carry such insurance and furnish Landlord with such certificates of insurance
or copies of insurance policies (if applicable), Landlord may obtain such
insurance on Tenant’s behalf and Tenant shall reimburse Landlord upon demand for
the cost thereof as Additional Rent.

 

Section 8.05. Landlord’s Insurance. During the Lease Term, Landlord shall
maintain the following types of insurance, in the amounts specified below (the
cost of which shall be included in Operating Expenses):

 

(a) Liability Insurance. Commercial General Liability Insurance (which insurance
shall not exclude blanket, contractual liability, broad form property damage,
personal injury, or fire damage

 

7



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

coverage) covering the Common Areas against claims for bodily injury or death
and property damage, which insurance shall provide coverage on an occurrence
basis with a combined single limit of not less than $3,000,000 per occurrence,
and with general aggregate limits of not less than $10,000,000 for each policy
year, which limits may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.

 

(b) Casualty Insurance. Special Form Insurance (which insurance shall not
exclude flood or earthquake) in the amount of the full replacement cost of the
Building, including, without limitation, any improvements, if any, made pursuant
to Section 2.02 above, but excluding Tenant’s Property and any other items
required to be insured by Tenant pursuant to Section 8.04 above.

 

Section 8.06. Waiver of Subrogation. Notwithstanding anything contained in this
Lease to the contrary, Landlord and Tenant hereby waive any rights each may have
against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Common Areas arising from any risk which is required to be insured against by
Sections 8.04(a)(ii) and 8.05(b) above. The special form coverage insurance
policies maintained by Landlord and Tenant as provided in this Lease shall
include an endorsement containing an express waiver of any rights of subrogation
by the insurance company against Landlord and Tenant, as applicable.

 

ARTICLE 9 - CASUALTY

 

In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord’s obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were originally required to be made by Landlord
pursuant to Section 2.02 above, if any. Rent shall proportionately abate during
the time that the Leased Premises or part thereof are unusable because of any
such damage. Notwithstanding the foregoing, if the Leased Premises are (a) so
destroyed that they cannot be repaired or rebuilt within one hundred eighty
(180) days from the casualty date; or (b) destroyed by a casualty that is not
covered by the insurance required hereunder or, if covered, such insurance
proceeds are not released by any mortgagee entitled thereto or are insufficient
to rebuild the Building and the Leased Premises; then, in case of a clause (a)
casualty, either Landlord or Tenant may, or, in the case of a clause (b)
casualty, then Landlord may, upon thirty (30) days’ written notice to the other
party, terminate this Lease with respect to matters thereafter accruing. Tenant
waives any right under applicable laws inconsistent with the terms of this
paragraph. Notwithstanding the provisions of this paragraph, if any such damage
or destruction occurs within the final year of the term hereof, then Landlord,
in its sole discretion, may, without regard to the aforesaid one hundred eighty
(180) day period, terminate this Lease by written notice to Tenant.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Building or common areas shall be acquired
by the exercise of eminent domain, Landlord may terminate this Lease by giving
written notice to Tenant on or before the date that actual possession thereof is
so taken. If all or any part of the Leased Premises or parking area shall be
acquired by the exercise of eminent domain so that the Leased Premises shall
become unusable by Tenant for the Permitted Use, Tenant may terminate this Lease
as of the date that actual possession thereof is so taken by giving written
notice to Landlord. All damages awarded shall belong to Landlord; provided,
however, that Tenant may claim dislocation damages if such amount is not
subtracted from Landlord’s award.

 

ARTICLE 11 - ASSIGNMENT AND SUBLEASE

 

Section 11.01. Tenant shall not assign this Lease or sublet the Leased Premises
in whole or in part without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, delayed or denied. In the event of any
assignment or subletting, (a) Tenant shall remain primarily liable hereunder,
and (b) if the entire Leased Premises is assigned or sublet, any extension,
expansion, rights of first offer, rights of first refusal or other options
granted to Tenant under this Lease shall be rendered void and of no further
force or effect. The acceptance of rent from any other person shall not be
deemed to be a waiver of any of the provisions of this Lease or to be a consent
to the assignment of this Lease or the subletting of the Leased Premises.
Without in any way limiting Landlord’s right to refuse to consent to any
assignment or subletting of this Lease, Landlord reserves the right to refuse to
give such consent if in Landlord’s opinion (x) the Leased Premises are or may be
in any way adversely affected; (y) the business reputation of the proposed
assignee or subtenant is unacceptable; or (z) the financial worth of the
proposed assignee or subtenant is insufficient to meet the obligations under the
proposed assignment or sublease. In the event that Tenant sublets the Leased
Premises or any part thereof, or assigns this Lease and at any time receives
rent and/or other consideration which exceeds that which Tenant would at that
time be obligated to pay to Landlord, Tenant shall pay to Landlord 50% of the
gross excess in such rent less

 

8



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

reasonable cost of subleasing (including commissions, advertising costs, legal
costs, and tenant improvement costs) as such rent is received by Tenant and 50%
of any other consideration received by Tenant (excluding any consideration
received in connection with a sale of Tenant’s assets) from such subtenant in
connection with such sublease or, in the case of any assignment of this Lease by
Tenant, Landlord shall receive 50% of any consideration paid to Tenant by such
assignee in connection with such assignment. In addition, should Landlord agree
to an assignment or sublease agreement, Tenant will pay to Landlord on demand
the sum of $500.00 to partially reimburse Landlord for its costs, including
reasonable attorneys’ fees, incurred in connection with processing such
assignment or subletting request. Notwithstanding any provision of this Lease to
the contrary, should Tenant receive consent from Landlord to sublease or assign
its interest in the Premises and seek to sublease or assign its interest in the
Premises in accordance with this paragraph, Tenant shall not use the name of
Landlord or any insignia of Landlord in any of its advertising for such sublease
or assignment.

 

Section 11.02. Permitted Transferee. Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord’s consent, but upon ten (10) days prior notice to Landlord, to (a)
sublet all or part of the Leased Premises to any related corporation or other
entity which controls Tenant, is controlled by Tenant or is under common control
with Tenant; (b) assign all or any part of this Lease to any related corporation
or other entity which controls Tenant, is controlled by Tenant, or is under
common control with Tenant, or to a successor entity into which or with which
Tenant is merged or consolidated or which acquires substantially all of Tenant’s
assets or property; or (c) effectuate any public offering of Tenant’s stock on
the New York Stock exchange or in the NASDAQ over the counter market, provided
that in the event of a transfer pursuant to clause (b), the tangible net worth
after any such transaction is not less than the tangible net worth of Tenant as
of the date hereof and provided further that such successor entity assumes all
of the obligations and liabilities of Tenant (any such entity hereinafter
referred to as a “Permitted Transferee”). For the purpose of this Article 11 (i)
“control” shall mean ownership of not less than fifty percent (50%) of all
voting stock or legal and equitable interest in such corporation or entity, and
(ii) “tangible net worth” shall mean the excess of the value of tangible assets
(i.e. assets excluding those which are intangible such as goodwill, patents and
trademarks) over liabilities. Any such transfer shall not relieve Tenant of its
obligations under this Lease. Nothing in this paragraph is intended to nor shall
permit Tenant to transfer its interest under this Lease as part of a fraud or
subterfuge to intentionally avoid its obligations under this Lease (for example,
transferring its interest to a shell corporation that subsequently files a
bankruptcy), and any such transfer shall constitute a Default hereunder.

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder after the date of such conveyance. In the event a transferee shall
agree to assume the obligations and liabilities of Landlord under the Lease
prior to the date of the transfer, Landlord shall be released from all
obligations and liabilities under the Lease.

 

Section 12.02. Estoppel Certificate. Within ten (10) business days following
receipt of a written request from Landlord, Tenant shall execute and deliver to
Landlord, without cost, any instrument which Landlord deems reasonably necessary
or desirable to confirm the subordination of this Lease and an estoppel
certificate in such form as Landlord may reasonably request certifying (i) that
this Lease is in full force and effect and unmodified or stating the nature of
any modification, (ii) the date to which rent has been paid, (iii) that there
are not, to Tenant’s knowledge, any uncured defaults or specifying such defaults
if any are claimed, and (iv) any other matters or state of facts reasonably
required respecting the Lease. Such estoppel may be relied upon by Landlord and
by any purchaser or mortgagee of the Building.

 

Section 12.03. Subordination. Landlord shall have the right to subordinate this
Lease to any mortgage presently existing or hereafter placed upon the Building
by so declaring in such mortgage provided that the holder of said mortgage
agrees not to disturb Tenant’s possession of the Leased Premises so long as
Tenant is not in default hereunder, as evidenced by a subordination,
non-disturbance agreement signed by said holder. Promptly following Landlord’s
request, Tenant shall execute such a subordination and non-disturbance agreement
(“SNDA”). Notwithstanding the foregoing, if the mortgagee shall take title to
the Leased Premises through foreclosure or deed in lieu of foreclosure, Tenant
shall be allowed to continue in possession of the Leased Premises as provided
for in this Lease so long as Tenant shall not be in default. Tenant acknowledges
that such SNDA may provide that (i) in the event the mortgagee files suit to
foreclose the mortgage, the mortgagee will not join Tenant in the foreclosure
proceedings so long as Tenant is not in default under any of the terms,
covenants and conditions of the Lease, (ii) in the event mortgagee succeeds to
the interest of mortgagor, as Landlord, and Tenant is not in default under the
terms, covenants or conditions of the Lease, the mortgagee shall be bound to
Tenant under all of the terms, covenants and conditions of the Lease, (iii)
Tenant agrees to attorn to mortgagee, and (iv) Tenant agrees to give mortgagee
notice of Landlord’s default and opportunity to cure.

 

9



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

ARTICLE 13 - DEFAULT AND REMEDY

 

Section 13.01. Default. The occurrence of any of the following shall be a
“Default”:

 

(a) Tenant fails to pay any Monthly Rental Installment or Additional Rent within
five (5) business days following written notice from Landlord on the first
occasion in any twelve (12) month period, and (ii) within five (5) business days
after the same is due on any subsequent occasion within said twelve (12) month
period, or Tenant fails to pay any other amounts due Landlord from Tenant within
ten (10) days after the same is due.

 

(b) Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
notice thereof from Landlord; provided, however, that if the nature of Tenant’s
default is such that more than thirty days are reasonably required to cure, then
such default shall be deemed to have been cured if Tenant commences such
performance within said thirty-day period and thereafter diligently completes
the required action within a reasonable time.

 

(c) Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.

 

(d) All or substantially all of Tenant’s assets in the Leased Premises or
Tenant’s interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant’s corporate charter
if Tenant is a corporation.

 

(e) Tenant shall fail to vacate the Leased Premises upon termination of the
Lease.

 

Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those allowed by law or in
equity, any one or more of which may be exercised without further notice to
Tenant:

 

(a) Landlord may apply the Security Deposit or re-enter the Leased Premises and
cure any default of Tenant, and Tenant shall reimburse Landlord as additional
rent for any costs and expenses which Landlord thereby incurs; and Landlord
shall not be liable to Tenant for any loss or damage which Tenant may sustain by
reason of Landlord’s action.

 

(b) Landlord may terminate this Lease or, without terminating this Lease,
terminate Tenant’s right to possession of the Leased Premises as of the date of
such Default, and thereafter (i) neither Tenant nor any person claiming under or
through Tenant shall be entitled to possession of the Leased Premises, and
Tenant shall immediately surrender the Leased Premises to Landlord; and (ii)
Landlord may lawfully re-enter the Leased Premises and dispossess Tenant and any
other occupants of the Leased Premises by any lawful means and may remove their
effects, without prejudice to any other remedy which Landlord may have. Landlord
shall have the right to lawfully secure the Premises against unauthorized entry
and allow Tenant supervised access to the Leased Premises to remove those items
belonging to Tenant which are not the subject of a security interest by
Landlord. Upon the termination of this Lease, Landlord may declare the present
value (discounted at the Prime Rate) of all rent which would have been due under
this Lease for the balance of the Lease Term to be immediately due and payable,
whereupon Tenant shall be obligated to pay the same to Landlord, together with
all loss or damage which Landlord may sustain by reason of Tenant’s default
(“Default Damages”), which shall include without limitation expenses of
preparing the Leased Premises for re-letting, demolition, repairs, Tenant
Improvements, brokers’ commissions and attorneys’ fees, it being expressly
understood and agreed that the liabilities and remedies specified in this
subsection (b) shall survive the termination of this Lease.

 

(c) Landlord may, without terminating this Lease, re-enter the Leased Premises
and re-let all or any part thereof for a term different from that which would
otherwise have constituted the balance of the Lease Term and for rent and on
terms and conditions different from those contained herein, Landlord shall have
the right to secure the Premises against unauthorized entry, allow Tenant

 

10



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

supervised access to the Leased Premises to remove those items belonging to
Tenant which are not the subject of a security interest by Landlord and Tenant
shall be immediately obligated to pay to Landlord as liquidated damages the
present value (discounted at the Prime Rate) of the difference between the rent
provided for herein and that provided for in any lease covering a subsequent
re-letting of the Leased Premises, for the period which would otherwise have
constituted the balance of the Lease Term, together with all of Landlord’s
Default Damages.

 

(d) Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the Default.

 

Section 13.03. Landlord’s Default and Tenant’s Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same. Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder. As to Landlord’s maintenance and repair obligations under
Section 7.02 above, if Landlord has not cured or commenced to cure a maintenance
or repair default set forth in said notice from Tenant within said 30-day
period, Tenant may undertake all reasonable action to cure Landlord’s failure of
performance. If Tenant elects to cure said default, Tenant shall, prior to
commencement of said work, provide to Landlord a specific description of the
work to be performed by Tenant and the name of Tenant’s contractor. Any
materials used shall be of equal or better quality than currently exists in the
Building and Tenant’s contractor shall be adequately insured and of good
reputation. Landlord agrees to reimburse Tenant on demand for all reasonable,
third party out-of-pocket expenses incurred by Tenant in connection therewith,
provided that Tenant delivers to Landlord adequate bills or other supporting
evidence substantiating said cost.

 

Section 13.04. Limitation of Landlord’s Liability. If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord’s right, title and interest in and to the Building for the collection
of such judgment; and Tenant further agrees that no other assets of Landlord
shall be subject to levy, execution or other process for the satisfaction of
Tenant’s judgment.

 

Section 13.05. Nonwaiver of Defaults. Neither party’s failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord’s receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.

 

Section 13.06. Attorneys’ Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable attorneys’ fees incurred in connection
therewith.

 

ARTICLE 14 - LANDLORD’S RIGHT TO RELOCATE TENANT

 

Intentionally Omitted

 

ARTICLE 15 - TENANT’S RESPONSIBILITY REGARDING

ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES.

 

Section 15.01. Definitions.

 

(a) “Environmental Laws” - All present or future federal, state and municipal
laws, codes, orders, decrees, ordinances, rules and regulations as well as the
rules and regulations of the Federal Environmental Protection Agency or any
other federal, state or municipal agency or governmental board or entity
regulating, relating to, or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous, waste, substance, or material, gas
or petroleum product.

 

11



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

(b) “Hazardous Substances” - For purposes of this Lease, “Hazardous Substances”
means and includes any hazardous or toxic substance, pollutant, contaminant,
gas, or petroleum product defined as such in (or for purposes of) any
Environmental Laws.

 

Section 15.02. Compliance. Tenant, at its sole cost and expense, shall promptly
comply with the Environmental Laws including any notice from any source issued
pursuant to the Environmental Laws or issued by any insurance company which
shall impose any duty upon Tenant with respect to the use, occupancy,
maintenance or alteration of the Leased Premises whether such notice shall be
served upon Landlord or Tenant.

 

Section 15.03. Restrictions on Tenant. Tenant shall operate its business and
maintain the Leased Premises in compliance with all Environmental Laws. Tenant
shall not cause or permit the use, generation, release, manufacture, refining,
production, processing, storage or disposal of any Hazardous Substances on,
under or about the Leased Premises, or the transportation to or from the Leased
Premises of any Hazardous Substances, except as necessary and appropriate for
its Permitted Use in which case the use, storage or disposal of such Hazardous
Substances shall be performed in compliance with the Environmental Laws and the
highest standards prevailing in the industry.

 

Section 15.04. Notices, Affidavits, Etc. Tenant shall immediately notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of the Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises and shall immediately deliver
to Landlord any notice received by Tenant relating to (i) and (ii) above from
any source. Tenant shall execute affidavits, representations and the like within
five (5) days of Landlord’s request therefor concerning Tenant’s best knowledge
and belief regarding the presence of any Hazardous Substances on, under or about
the Leased Premises.

 

Section 15.05. Landlord’s Rights. Landlord and its agents shall have the right,
but not the duty, upon advance notice (except in the case of emergency when no
notice shall be required) to inspect the Leased Premises and conduct tests
thereon to determine whether or the extent to which there has been a violation
of Environmental Laws by Tenant or whether there are Hazardous Substances on,
under or about the Leased Premises. In exercising its rights herein, Landlord
shall use reasonable efforts to minimize interference with Tenant’s business but
such entry shall not constitute an eviction of Tenant, in whole or in part, and
Landlord shall not be liable for any interference, loss, or damage to Tenant’s
property or business caused thereby.

 

Section 15.06. Tenant’s Indemnification. Tenant shall indemnify Landlord and
Landlord’s managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys’ fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15. The covenants and obligations under
this Article 15 shall survive the expiration or earlier termination of this
Lease. Notwithstanding anything contained in this Article 15 to the contrary,
Tenant shall not have any liability to Landlord under this Article 15 resulting
from any conditions existing, or events occurring, or any Hazardous Substances
existing or generated, at, in, on, under or in connection with the Leased
Premises prior to the Commencement Date of this Lease except to the extent
Tenant exacerbates the same.

 

Section 15.07. Landlord’s Representation. To the best of Landlord’s knowledge
and belief Landlord represents that as of the Commencement Date of the term
hereof, the Leased Premises and Common Areas shall either be in compliance with
all governmental codes, ordinances, rules and regulations (including but not
limited to all environmental laws) or, if required at such time, shall be
brought into such compliance.

 

ARTICLE 16 - MISCELLANEOUS

 

Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

 

Section 16.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State where the Building is located.

 

Section 16.03. Guaranty. In consideration of Landlord’s leasing the Leased
Premises to Tenant, Tenant shall provide Landlord with a Guaranty of Lease
executed by the guarantor(s) described in the Basic Lease Provisions, if any.

 

Section 16.04. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any

 

12



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

obligation hereunder when such delay is occasioned by causes beyond its control,
including but not limited to work stoppages, boycotts, slowdowns or strikes;
shortages of materials, equipment, labor or energy; unusual weather conditions;
or acts or omissions of governmental or political bodies.

 

Section 16.05. Examination of Lease. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation of or
option for Lease, and it is not effective as a Lease or otherwise until
execution by and delivery to both Landlord and Tenant.

 

Section 16.06. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers. Each party shall
indemnify the other from any and all liability for the breach of this
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto. Landlord shall pay any
commissions due the Brokers based on this Lease pursuant to separate agreements
between Landlord and the Brokers.

 

Section 16.07. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Article 1. If delivered in person, notice shall be deemed given as of the
delivery date. If sent by overnight courier, notice shall be deemed given as of
the first business day after sending. If mailed, the notice shall be deemed to
have been given on the date which is three business days after mailing. Either
party may change its address by giving written notice thereof to the other
party.

 

Section 16.08. Partial Invalidity; Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.

 

Section 16.09. Financial Statements. In the event that Tenant is no longer a
publicly traded company, Tenant shall provide to Landlord on an annual basis,
within ninety (90) days following the end of Tenant’s fiscal year, a copy of
Tenant’s most recent financial statements prepared as of the end of Tenant’s
fiscal year. Such financial statements shall be signed by Tenant who shall
attest to the truth and accuracy of the information set forth in such
statements. All financial statements provided by Tenant to Landlord hereunder
shall be prepared in conformity with generally accepted accounting principles,
consistently applied. Landlord agrees that it shall maintain the confidentiality
of such financial statements during the Lease Term; provided, however, that said
obligation shall not be construed so as to prohibit Landlord from disclosing the
contents of the financial statements to (a) officers and employees of Landlord
and those agents, attorneys and consultants of Landlord reasonably requiring
access, (b) actual or prospective lenders, purchasers, investors or shareholders
of Landlord, (c) any entity or agency required by law, or (d) any entity or
agency which is reasonably necessary to protect Landlord’s interest in any
action, suit or proceeding brought by or against Landlord and relating to the
subject matter of this Lease.

 

Section 16.10. Representations and Warranties. The undersigned represent and
warrant that (i) such party is duly organized, validly existing and in good
standing (if applicable) in accordance with the laws of the state under which it
was organized and if such state is not the state in which the Leased Premises is
located, that it is authorized to do business in such state; and (ii) the
individual executing and delivering this Lease has been properly authorized to
do so, and such execution and delivery shall bind such party.

 

ARTICLE 17 – SPECIAL PROVISIONS

 

Section 17.01. Option To Extend.

 

(a) Grant and Exercise of Option. Provided that (i) Tenant has not been in
default beyond any applicable notice and cure period hereunder at any time
during the Lease Term, (ii) the creditworthiness of Tenant is then acceptable to
Landlord, (iii) Tenant originally named herein (or its Permitted Transferee)
remains in possession of and has been continuously operating in the entire
Leased Premises throughout the Lease Term and (iv) the current use of the Leased
Premises is consistent with the Permitted Use hereunder, Tenant shall have the
option to extend the Lease Term for three (3) successive periods of five (5)
years each (the “Extension Term(s)”). The leasing of the Leased Premises for the
Extension Term shall be upon the same terms and conditions contained in the
Lease for the original Lease Term except (i) this provision giving three (3)
extension options shall be amended to reflect the remaining options to extend,
if any, (ii) any

 

13



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

improvement allowances or other concessions applicable to the Leased Premises
during the original Lease Term shall not apply to the Extension Term, and (iii)
the Minimum Annual Rent shall be adjusted as set forth below (the “Rent
Adjustment”). Tenant shall exercise such option by delivering to Landlord, no
later than nine (9) months prior to the expiration of the then current Lease
Term, written notice of Tenant’s desire to extend the Lease Term. Tenant’s
failure to timely exercise such option shall waive it and any succeeding option.
If Tenant properly exercises its option to extend, Landlord shall notify Tenant
of Landlord’s determination of the Rent Adjustment no later than eight (8)
months prior to the commencement of the Extension Term. Tenant shall have thirty
(30) days following its receipt of Landlord’s notice to notify Landlord in
writing that Tenant objects to the Rent Adjustment and that Tenant either (x)
retracts its option to extend the Lease Term, or (y) elects to determine the
Rent Adjustment through an appraisal process. If Tenant elects option (x) above,
the Lease Term shall expire on its scheduled expiration date and Tenant’s option
to extend shall be void and of no further force and effect. If Tenant elects
option (y) above, the Rent Adjustment shall be determined in accordance with the
appraisal process set forth in subsection (c) below. If Tenant fails to notify
Landlord of such election within said thirty (30) day period, Tenant shall be
deemed to have accepted the Rent Adjustment set forth in Landlord’s notice to
Tenant.

 

(b) Rent Adjustment. The Minimum Annual Rent for the applicable Extension Term
shall be reasonably determined by Landlord based on the monthly rent charged to
prospective renewing tenants for comparable buildings (e.g., age, physical
condition, number of stories, total size, comparable location) in the area in
which the Leased Premises are located, taking into account all financial terms,
including without limitation, base rent, free rent, escalations, work
contributions and allowances and leasing and brokerage commissions.

 

(c) Appraisal Process. If, pursuant to subsection (a) above, Tenant elects to
determine the Rent Adjustment through an appraisal process, the Rent Adjustment
shall be determined as follows:

 

(i) Selection of Appraisers. Landlord and Tenant shall, within ten (10) days
after Landlord’s receipt of Tenant’s election, each select an appraiser to
determine the Fair Market Value Rent for the Leased Premises. Each appraiser so
selected shall be either an MAI appraiser or a licensed real estate broker, each
having at least ten years prior experience in the appraisal or leasing of
comparable space in the metropolitan area in which the Leased Premises are
located and with a working knowledge of current rental rates and practices.

 

(ii) Appraisal. Upon selection, Landlord’s and Tenant’s appraisers shall work
together in good faith to agree upon the Rent Adjustment. The estimate chosen by
such appraisers shall be binding on both Landlord and Tenant. If the two
appraisers cannot agree upon the Rent Adjustment for the Leased Premises within
twenty (20) days after their appointment, then, within ten (10) days after the
expiration of such twenty (20) day period, the two appraisers shall select a
third appraiser meeting the above criteria. Once the third appraiser has been
selected as provided for above, then such third appraiser shall within ten (10)
days after appointment make its determination of which of the appraisers’ two
estimates most closely reflects Rent Adjustment and such estimate shall be
binding on both Landlord and Tenant as the Rent Adjustment for the applicable
Extension Term. The parties shall share equally in the costs of the third
arbitrator.

 

(d) Monthly Rental. The Monthly Rental Installments shall be an amount equal to
one-twelfth (1/12) of the Minimum Annual Rent for the applicable Extension Term
and shall be paid at the same time and in the same manner as provided in the
Lease.

 

(e) Amendment. If Tenant properly exercises its option to extend, Landlord and
Tenant shall execute an amendment to the Lease reflecting the terms and
conditions of the applicable Extension Term.

 

Section 17.02. Right of First Refusal. Provided that (i) Tenant has not been in
default beyond any applicable notice and cure period hereunder at any time
during the Lease Term, (ii) the creditworthiness of Tenant is then acceptable to
Landlord, (iii) Tenant originally named herein (or its Permitted Transferee)
remains in possession of and has been continuously operating in the entire
Leased Premises throughout the Term and (iv) the current use of the Leased
Premises is consistent with the Permitted Use hereunder, and subject to any
rights of other tenants to the Refusal Space (hereafter defined) superior to
Tenant, Landlord shall notify Tenant in writing (“Landlord’s Notice”) upon
Landlord’s receipt of a bona fide offer that Landlord desires to accept from an
unrelated third party (a “Bona Fide Offer”) to lease any space in the Building
(the “Refusal Space”). Landlord’s Notice shall describe in detail the terms of
said Bona Fide Offer. Tenant shall have five (5) business days from its receipt
of Landlord’s Notice to deliver to Landlord a written acceptance agreeing to
lease the Refusal Space on the terms and conditions set forth in the Bona Fide
Offer including leasing such other space as may be the subject of such Bona Fide
Offer. In the event Tenant fails to notify Landlord of its acceptance within
said five (5) business day period, such failure shall be conclusively deemed a
waiver

 

14



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

of Tenant’s rights under this Section 17.02 and a rejection of the Refusal
Space, whereupon Landlord shall be free to lease the Refusal Space to the tenant
described in said Bona Fide Offer. In the event Tenant accepts the Refusal Space
on the terms and conditions set forth in the Bona Fide Offer, Landlord and
Tenant shall enter into a lease amendment incorporating such Refusal Space and
the increase in Tenant’s Proportionate Share. It is understood and agreed that
Tenant’s rights under this Section 17.02 shall not be construed to prevent any
tenant in the Building from extending or renewing its lease.

 

Section 17.03. Option To Terminate. Provided that (i) Tenant has not been in
default beyond any applicable notice and cure period hereunder at any time
during the Lease Term, and (ii) Tenant originally named herein (or its Permitted
Transferee) remains in possession of and has been continuously operating in the
entire Leased Premises throughout the Term, Tenant shall have a one time right
to terminate the Lease effective as of the end of the sixtieth (60th) month of
the Lease Term. In order to exercise such termination right, Tenant shall notify
Landlord of such exercise in writing at least twelve (12) months prior to the
effective date of such termination, and together with such notice, Tenant shall
pay to Landlord $192,000.00. In the event Tenant fails to notify Landlord by
such notice deadline, Tenant shall be deemed to have waived Tenant’s termination
right for the remainder of the term of the Lease and any extensions thereof.

 

Section 17.05. Parking. Landlord shall make available to Tenant a number of
automobile parking spaces (on an unassigned, non-exclusive basis) in the parking
area established for the Building based on a formula of three (3) parking spaces
for each 1,000 square feet of rentable area within the Leased Premises, rounded
to the nearest whole number of spaces.

 

Section 17.06. Signage.

 

(a) Suite. Landlord, at its cost and expense, shall provide Tenant with Building
standard suite signage on or near the door of the Leased Premises.

 

(b) Building. Tenant shall have the right to install a Building mounted
identification sign with Tenant’s name and/or logo on the parapet of the
Building (the “Sign”). The Sign shall be installed, maintained and repaired by
Tenant at Tenant’s sole cost and expense and shall comply with all laws, rules,
regulations, ordinances and covenants applicable to the Building. Landlord shall
have the right to approve the Sign, including the location, size, color and
style, which approval shall not be unreasonably withheld. Upon the expiration or
early termination of this Lease, Tenant shall remove the Sign and repair any
damage caused by such removal at Tenant’s sole cost and expense.

 

Section 17.07. ADA. Subject to the last sentence hereof, Landlord, at its sole
cost and expense, shall be responsible for causing the Building to comply with
Title III of the American With Disabilities Act of 1990 (the “ADA”), or the
regulations promulgated thereunder (as the ADA is in effect and pertains to the
general public), as of the Commencement Date. During the Lease Term, Tenant
hereby agrees that it shall be responsible, at its sole cost and expense, for
causing the Building, the Common Area and the Leased Premises to comply with the
ADA as a result of (i) any special requirements of the ADA relating to
accommodations for individual employees, invitees and/or guests of Tenant, and
(ii) any alterations made to the Leased Premises by Tenant.

 

Section 17.08. HVAC.

 

(a) Landlord hereby warrants that the heating, ventilation and air-conditioning
systems servicing the Leased Premises (the “HVAC”) shall be in good working
order as of the Commencement Date.

 

(b) Notwithstanding anything to the contrary set forth in Section 7.01 of this
Lease, at such time, if at all, as the cost incurred by Tenant to repair the
HVAC in a given calendar year exceeds $5,000.00, in the aggregate, (i) Tenant
shall promptly notify Landlord, which notice shall be accompanied by copies of
paid invoices evidencing such cost, and (ii) Landlord shall perform all further
repairs required to the HVAC during such calendar year at Landlord’s sole cost
and expense; provided, however, that in the event such repair is needed as a
result of Tenant’s failure to maintain the HVAC properly or the negligence or
willful misconduct of Tenant or Tenant’s agents, employees, contractors or
invitees, Tenant shall be required to perform the necessary repairs at its sole
cost and expense.

 

(c) Notwithstanding anything to the contrary set forth in Section 7.01 of this
Lease, and without limiting anything set forth in subsection (b) above, in the
event that, during the Lease Term, a particular component of the HVAC requires
repair or replacement and the estimated cost for such repair or replacement
exceeds $2,000.00 (i) Tenant shall promptly notify Landlord of the need for such
repair or replacement, (ii) Landlord shall perform such repair or replacement at
its cost and expense (subject to

 

15



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

clause (iii) below), and (iii) Tenant shall reimburse Landlord, as Additional
Rent, for the cost of such replacement up to $2,000.00; provided, however, that
in the event such replacement is needed as a result of Tenant’s failure to
maintain the HVAC properly or the negligence or willful misconduct of Tenant or
Tenant’s agents, employees, contractors or invitees, Tenant shall be required to
perform the necessary replacement at its sole cost and expense.

 

Section 17.09. Memorandum of Lease. The parties agree that this Lease may not be
recorded but that either party may request that the other execute a Memorandum
of Lease which may be recorded. The parties agree to remove the Memorandum of
Lease of record upon the expiration or earlier termination of this Lease. In the
event of an early termination as a result of Tenant’s default and vacation of
the Leased Premises, Tenant agrees that Landlord can unilaterally remove the
Memorandum of Lease of record.

 

(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)

 

16



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first above written.

 

LANDLORD:

DUKE REALTY LIMITED PARTNERSHIP,

an Indiana limited partnership doing business in North

Carolina as Duke Realty of Indiana Limited Partnership

By:

 

Duke Realty Corporation,

   

its General Partner

   

By:

 

/s/ H. Andrew Kelton

--------------------------------------------------------------------------------

 

[SEAL]

   

Printed:

 

H. Andrew Kelton

       

Title:

 

Senior Vice-President

   

TENANT:

CHARLES AND COLVARD, LTD., a

North Carolina corporation

   

By:

 

/s/ James R. Braun

--------------------------------------------------------------------------------

 

[SEAL]

   

Printed:

 

James R. Braun

       

Title:

 

V.P.-Finance, CFO, Secretary

   

 

END OF EXECUTION SIGNATURES

 

17



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

EXHIBIT B-1 (Continued)

 

TENANT ALTERNATES

 



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

EXHIBIT B

 

TENANT IMPROVEMENTS

 

1. Landlord’s Obligations. Tenant has personally inspected the Leased Premises
and accepts the same “AS IS” without representation or warranty by Landlord of
any kind and with the understanding that Landlord shall have no responsibility
with respect thereto except to construct and install within the Leased Premises,
in a good and workmanlike manner and in compliance with all applicable federal,
state, county and municipal laws, ordinances and codes in effect as of the date
of the Lease, the Tenant Improvements, in accordance with this Exhibit B.

 

2. Construction Drawings. On or before the thirtieth (30th) day following the
date hereof, Landlord shall prepare and submit to Tenant a set of construction
drawings (the “CD’s”) covering all work to be performed by Landlord in
constructing and installing the Tenant Improvements, which shall be based on the
scope of work attached as Exhibit B-1 hereto. Tenant shall have five (5)
business days after receipt of the CD’s in which to review the CD’s and to give
to Landlord written notice of Tenant’s approval of the CD’s or its requested
changes to the CD’s. Tenant shall have no right to request any changes to the
CD’s that would increase the scope of work (unless Tenant pays for any increase
in cost resulting from such requested changes) or materially alter the exterior
appearance or basic nature of the Building or the Building systems. If Tenant
fails to approve or request changes to the CD’s within five (5) business days
after its receipt thereof, Tenant shall be deemed to have approved the CD’s and
the same shall thereupon be final. If Tenant requests any changes to the CD’s,
Landlord shall make those changes which are reasonably requested by Tenant and
shall within ten (10) days of its receipt of such request submit the revised
portion of the CD’s to Tenant. Tenant may not thereafter disapprove the revised
portions of the CD’s unless Landlord has unreasonably failed to incorporate
reasonable comments of Tenant and, subject to the foregoing, the CD’s, as
modified by said revisions, shall be deemed to be final upon the submission of
said revisions to Tenant. Tenant shall at all times in its review of the CD’s,
and of any revisions thereto, act reasonably and in good faith. Without limiting
the foregoing, Tenant agrees to confirm Tenant’s consent to the CD’s in writing
within three (3) business days following Landlord’s written request therefor.

 

3. Schedule and Early Occupancy. Landlord shall provide Tenant with a proposed
schedule for the construction and installation of the Tenant Improvements and
shall notify Tenant of any material changes to said schedule. Tenant agrees to
coordinate with Landlord regarding the installation of Tenant’s phone and data
wiring and any other trade related fixtures that will need to be installed in
the Leased Premises prior to Substantial Completion. In addition, if and to the
extent permitted by applicable laws, rules and ordinances, Tenant shall have the
right to enter the Leased Premises for thirty (30) days prior to the scheduled
date for Substantial Completion (as may be modified from time to time) in order
to install fixtures (such as racking) and otherwise prepare the Leased Premises
for occupancy, which right shall expressly exclude making any structural
modifications. During any entry prior to the Commencement Date (a) Tenant shall
comply with all terms and conditions of this Lease other than the obligation to
pay rent, (b) Tenant shall not interfere with Landlord’s completion of the
Tenant Improvements, (c) Tenant shall cause its personnel and contractors to
comply with the terms and conditions of Landlord’s rules of conduct (which
Landlord agrees to furnish to Tenant upon request), and (d) Tenant shall not
begin operation of its business. Tenant acknowledges that Tenant shall be
responsible for obtaining all applicable permits and inspections relating to any
such entry by Tenant.

 

4. Change Orders. Tenant shall have the right to request changes to the CD’s at
any time following the date hereof by way of written change order (each, a
“Change Order”, and collectively, “Change Orders”). Provided such Change Order
is reasonably acceptable to Landlord, Landlord shall prepare and submit promptly
to Tenant a memorandum setting forth the impact on cost and schedule resulting
from said Change Order (the “Change Order Memorandum of Agreement”). Tenant
shall, within three (3) business days following Tenant’s receipt of the Change
Order Memorandum of Agreement, either (a) execute and return the Change Order
Memorandum of Agreement to Landlord, or (b) retract its request for the Change
Order. At Landlord’s option, Tenant shall pay to Landlord (or Landlord’s
designee), within ten (10) days following Landlord’s request, any increase in
the cost to construct the Tenant Improvements resulting from the Change Order,
as set forth in the Change Order Memorandum of Agreement. Landlord shall not be
obligated to commence any work set forth in a Change Order until such time as
Tenant has delivered to Landlord the Change Order Memorandum of Agreement
executed by Tenant and, if applicable, Tenant has paid Landlord in full for said
Change Order.

 

5. Tenant Delay. Notwithstanding anything to the contrary contained in the
Lease, if Substantial Completion of the Tenant Improvements is delayed beyond
the Target Commencement Date as a result of Tenant Delay (as hereinafter
defined), then, for purposes of determining the

 

1



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

Commencement Date, Substantial Completion of the Tenant Improvements shall be
deemed to have occurred on the date that Substantial Completion of the Tenant
Improvements would have occurred but for such Tenant Delay. Without limiting the
foregoing, Landlord shall use commercially reasonable speed and diligence to
Substantially Complete the Tenant Improvements on or before the Target
Commencement Date.

 

6. Penalty. Notwithstanding anything to the contrary contained in this Exhibit
B, and provided that this Lease is executed by Tenant on or before March 26,
2004, in the event that the Tenant Improvements are not Substantially Complete
on or before the date that is fifteen (15) days following the Target
Commencement Date, as such date may be extended as a result of Delay, as
hereinafter defined (the “Outside Date”), Tenant shall receive one (1) day of
free rent for each day after the Outside Date that the Tenant Improvements are
not Substantially Complete. For purposes of this Lease, “Delay” shall mean (i)
Tenant Delay, and (ii) such additional time as is equal to the time lost by
Landlord or Landlord’s contractors or suppliers as a result of Force Majeure, as
described in Section 16.04 of the Lease. Except as set forth in this Paragraph
6, no liability whatsoever shall arise or accrue against Landlord by reason its
failure to Substantially Complete the Tenant Improvements on or before the
Target Commencement Date.

 

7. Letter of Understanding. Promptly following the Commencement Date, Tenant
shall execute Landlord’s Letter of Understanding in substantially the form
attached hereto as Exhibit C and made a part hereof, acknowledging (a) the
Commencement Date of this Lease, and (b) except for any punchlist items, that
Tenant has accepted the Leased Premises. If Tenant takes possession of and
occupies the Leased Premises, Tenant shall be deemed to have accepted the Leased
Premises and that the condition of the Leased Premises and the Building was at
the time satisfactory and in conformity with the provisions of this Lease in all
respects, subject to any punchlist items.

 

8. Moving Allowance. Landlord shall pay to Tenant a moving allowance of $4.50
per rentable square foot within the Leased Premises at such time as all of the
following events have occurred: (i) Tenant has taken occupancy of the Leased
Premises and has begun operating Tenant’s business therein, and (ii) Tenant has
executed and delivered to Landlord the Letter of Understanding required under
Paragraph 7 of this Exhibit B above.

 

9. Definitions. For purposes of this Lease (a) “Substantial Completion” (or any
grammatical variation thereof) shall mean completion of construction of the
Tenant Improvements, subject only to punchlist items to be identified by
Landlord and Tenant in a joint inspection of the Leased Premises prior to
Tenant’s occupancy, as established by a certificate of occupancy for the Leased
Premises or other similar authorization issued by the appropriate governmental
authority, and (b) “Tenant Delay” shall mean any delay in the completion of the
Tenant Improvements attributable to Tenant, including, without limitation (i)
Tenant’s failure to meet any time deadlines specified herein, (ii) Change
Orders, (iii) the performance of any other work in the Leased Premises by any
person, firm or corporation employed by or on behalf of Tenant, or any failure
to complete or delay in completion of such work, (iv) Landlord’s inability to
obtain an occupancy permit for the Leased Premises because of the need for
completion of all or a portion of improvements being installed in the Leased
Premises directly by Tenant, and (v) any other act or omission of Tenant.

 

10. Warranty. Landlord hereby warrants to Tenant, which warranty shall survive
for the one (1) year period following the Commencement Date, that (i) the
materials and equipment furnished by Landlord’s contractors in the completion of
the Tenant Improvements will be of good quality and new, and (ii) such materials
and equipment and the work of such contractors shall be free from defects not
inherent in the quality required or permitted hereunder. This warranty shall
exclude damages or defects caused by Tenant, its agents, employees or
contractors, improper or insufficient maintenance, improper operation or normal
wear and tear under normal usage.

 

11. Amortization. In the event Tenant elects to have Landlord construct and
install any one or more of the alternatives set forth in Exhibit B-1 hereto, the
cost of such alternative(s) (the “Alternative Cost”) shall be paid by Tenant in
equal monthly installments over the initial Lease Term at the same time and in
the same manner as the Monthly Rental Installments. At the request of either
party, Landlord and Tenant shall enter into an amendment to this Lease
confirming the Alternative Cost and the amount of said monthly payments.
Notwithstanding anything to the contrary contained herein, upon an early
termination of the Lease for any reason (including, but not limited to, casualty
or condemnation) other than for a Landlord default, Tenant shall immediately pay
to Landlord the then unpaid portion of the Alternative Cost.

 

END OF EXHIBIT B

 

 

2



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

EXHIBIT C

 

RULES AND REGULATIONS

 

1. The sidewalks, common areas, and public portions of the Building, such as
entrances, passages, courts, elevators, vestibules, stairways, corridors or
halls, and the streets, alleys or ways surrounding or in the vicinity of the
Building shall not be obstructed by Tenant, even temporarily, or encumbered by
Tenant or used for any purpose other than ingress to and egress from the
Premises.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building.

 

3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
Premises or Building unless approved by Landlord. Signs on entrance doors shall,
at Tenant’s expense, be inscribed, painted or affixed for each tenant by sign
makers approved by Landlord. In the event of the violation of the foregoing by
Tenant, Landlord may remove same without notice to Tenant or any liability
therefor, and may charge the expense incurred by such removal to Tenant.

 

4. The sashes, sash doors, skylights, windows, heating, ventilating and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed by Tenant.

 

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the public halls, corridors,
or vestibules without the prior written consent of Landlord.

 

6. The bathrooms and plumbing fixtures shall not be used for any purposes other
than those for which they were designed, and no sweepings, rubbish, rags, or
other substances shall be thrown therein. All damages resulting from any misuse
of the bathrooms or fixtures shall be the responsibility of Tenant.

 

7. Tenant shall not in any way deface any part of the Premises or the Building.

 

8. No bicycles, vehicles, or animals of any kind shall be brought into or kept
in or about the Premises, or in the Building. No cooking shall be done or
permitted by Tenant on the Premises except in conformity with all applicable
laws, statutes, regulations and ordinances and then only in the area designated
as a kitchen, if any, on the Premises of Tenant, which is to be primarily used
by Tenant’s employees for heating beverages and light snacks. Notwithstanding
the foregoing, Tenant shall have the right to cook outdoors in connection with
outdoor functions and picnics with Landlord’s prior written approval. Except for
those odors emitted through the normal use of a toaster or microwave, Tenant
shall not cause or permit any unusual or objectionable odors to be produced upon
or permeate from the Premises.

 

9. Intentionally Omitted.

 

10. No space in the Building shall be used for the sale of merchandise, goods,
or property of any kind at auction.

 

11. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, talking machine, unmusical noise, whistling,
singing, or in any other way. Tenant shall not throw anything out of the doors,
windows or skylights or down the passageways.

 

12. Neither Tenant, nor any of Tenant’s servants, employees, agents, visitors,
or licensees, shall at any time bring or keep upon the Premises any inflammable,
combustible or explosive fluid, or chemical substance, other than reasonable
amounts of cleaning fluids or solvents required in the normal operation of
Tenant’s business offices.

 

13. No additional locks or bolts of any kind shall be placed upon any of the
doors, walls, accessways, or windows by Tenant (excluding Tenant’s vault and
interior swipe cards), nor shall any changes be made in existing locks or the
mechanism thereof, without the prior written approval of Landlord and unless and
until a duplicate key or access card, as applicable, is delivered to Landlord.
Tenant shall, upon the termination of its tenancy (i) return to Landlord all
keys for the Premises and for any area of the Building, or common areas, either
furnished to, or otherwise procured by Tenant, (ii) restore the locks, walls,
accessways, windows, and doors to their original condition on the date of this
Lease by removing any security measures installed by Tenant, repairing any
damage to the Premises or to the Building as a result of the restoration and
removal, and (iii) in the event of the loss of any keys furnished to Tenant by
Landlord, Tenant shall pay to Landlord the cost thereof.

 

1



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

14. Tenant shall not overload any floor.

 

15. Tenant shall not occupy or permit any portion of the Premises to be used for
the possession, storage, manufacture or sale of liquor, narcotics, or tobacco in
any form.

 

16. Tenant shall be responsible for all persons for whom it issues passes and/or
keys and shall be liable to Landlord for all acts of such persons.

 

17. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

 

18. The requirements of Tenant will be attended to only by Landlord or the
property manager of the Premises.

 

19. Canvassing, soliciting, and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same.

 

20. All paneling, and other wood products not considered furniture shall be of
fire retardant materials.

 

21. No smoking is permitted in the Premises, or in the Building. Smoking is
permitted outside the Building in designated smoking areas. All cigarette butts
and other refuse should be placed in designated containers.

 

22. No weapons concealed or visible are permitted in the Premises, in the
Building, or on the Land unless such weapon is in the possession of a licensed
holder and used specifically for security purposes.

 

23. In the event the Premises constitute an outdoor patio, exterior generator
area, or any open area adjacent to the Premises or on the Land designated under
the Lease for the exclusive use of Tenant, Tenant shall use furniture and other
equipment in any such areas in form, coloring, substance, design and quality
subject to the prior approval of Landlord. In addition, any outdoor patio,
exterior generator area, or other open area must be screened on all sides using
materials in form, substance, coloring, design, and quality are subject to the
prior approval of Landlord, and must be designed and constructed in accordance
in accordance with plans and specifications that are subject to the prior
approval of Landlord.

 

Whenever the above rules conflict with any of the rights or obligations of
Tenant pursuant to the provisions of the Lease, the provisions of the Lease
shall govern. Landlord shall not be responsible to Tenant or liable for the
non-observance or violation of any of these Rules and Regulations by any other
tenant.

 

END OF EXHIBIT C

 

2



--------------------------------------------------------------------------------

INDUSTRIAL LEASE

 

EXHIBIT D

 

LETTER OF UNDERSTANDING

 

Duke Realty Limited Partnership, an Indiana limited partnership

Attention:                                              

1800 Perimeter Park Drive, Suite 200

Morrisville, NC 27560

 

  RE: Lease Agreement between Duke Realty Limited Partnership, an Indiana
limited partnership (“Landlord”) and                                         
     (“Tenant”) for the Leased Premises located at
                                                  (the “Leased Premises”), dated
,                      (the “Lease”). Lease ID No.
                                             

 

Dear Sir or Madame:

 

The undersigned, on behalf of the Tenant, certifies to the Landlord as follows:

 

1. The Commencement Date under the Lease is
                                             .

 

2. The Rent Commencement Date is                                              .

 

3. The Expiration Date of the Lease is                                         
    .

 

4. The Lease (including amendments or guaranty, if any) is the entire agreement
between Landlord and Tenant as to the leasing of the Leased Premises and is in
full force and effect.

 

5. The Landlord has completed the improvements designated as Landlord’s
obligation under the Lease (excluding punch-list items as agreed upon by the
Landlord and Tenant), if any, and Tenant has accepted the Leased Premises as of
the Commencement Date.

 

6. To the best of the undersigned’s knowledge, there are no uncured events of
default by either Tenant or Landlord under the Lease.

 

IN WITNESS WHEREOF, the undersigned has caused this Letter of Understanding to
be executed this          day of                     , 200    .

 

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

1